Case 3:18-cv-00079-JPB Document 269-4 Filed 02/14/20 Page 1 of 9 PageID #: 3421




        EXHIBIT D
Case 3:18-cv-00079-JPB Document 269-4 Filed 02/14/20 Page 2 of 9 PageID #: 3422




                     Forensic Video Analysis Brief
                         November3Oth, 2019




                 McCourt Video Analysis and Investigation Inc
                                    914 393 9189
                                mccourtvideo@,aol.coni
                                 McCourtVideo.com




                                          1
Case 3:18-cv-00079-JPB Document 269-4 Filed 02/14/20 Page 3 of 9 PageID #: 3423




                            Brief
           Re: Julie Hamstead y Former Trooper D.R.
                            Walker
      My name is Conor McCourt. I am a professionally trained, court certified and
      experienced Forensic Video Analyst and New York State licensed Private Investigator. I
      am the owner of McCourt Video Analysis and Investigations Inc. I have attached my CV
      for review.

      I have prepared the following forensic video brief with images in a word format. Images
      contained in the report are for reference only. This report will be saved as a PDF for
      review.

      I was contacted by Attorney Braun Hamstead on May 30th, 2019 to examine, review and
      forensically analyze digital video images of an incident that had occurred on April 25,
      2016 in the American Public University System Parking Lot in West Virginia. I was
      asked to compare the videos provided to me by APUS and attorney Braun Hamstead.

      I used a forensic video software tool called 1NP1JTACE to properly examine the video in
      question.


      I was asked to answer the following:

                 1) Is the video footage on the flash drive which Attorney Braun Hamstead sent to
                    me on May 30th, 2019 the exact same video footage, a true replica,
                    subsequently provided to you directly by American Public University?
                 2) Are the date and times displayed in all the visual time stamps in the video
                    submitted concurrent? Are the relative times depicted on the video footage
                    accurate?
                 3) Do data markers exist on the footage provided by APUS which indicate the
                    date/time this data was manipulated or saved indicated? If so, could you
                    please give the dates/times of such event, when footage was modified and/or
                    saved for each of the three portions of video footage which APUS provided?

      As to question one. I digitally examined the three files submitted by Mr Braun to me and
      the three files submitted to me by APUS and they are digital duplicates, and are exactly
      the same.
       Name                                  Dote                                        Size            Lime      Date modeled

       A o-311641-2516-1740-W4               5l&2Oi6927 AM        ASF Video File (1/LQ      67,175 KB    OŒ1300    il6M16 427AM
       A o- ano-cos
                 -23 16-17-00-11i            516/721:116 937 AM   ASF Video File (VLQ     306377U        0Œ4159    5/6/2)16 9.37AM
                     16
       A 0 - 2016-04-25-3-27-ON              5/2/2016 237 PFA     ASF Video nie (VLQ       f 75,427 KB   0&34,23   SíZ/2O16 137 PM



                                                           2
Case 3:18-cv-00079-JPB Document 269-4 Filed 02/14/20 Page 4 of 9 PageID #: 3424




      As to question two, the submitted videos are from the same system and have the same
      time stamp configuration. A time stamp displayed on one camera view would represent
      same on the time on the other. So if one view displayed 16:17:43 the other view would
      display 16:17:43 as well, if it was the same actual time. The accuracy of the time is not
      verified but the displayed time would be concurrent and reflect the "same real world
      point in time" in both views.

      Additionally, the elapsed time on the video matches the elapsed time recorded by the
      timestamp in all the files. So, if 10 minutes elapsed according to the playback timeline of
      the video, the timestamp would reflect that same time period as well. There is no
      indication of gaps in the time sequence. The time indicates that if for example ten
      minutes has elapsed according to the time stamp, then ten minutes has elapsed in the real
      world. This is regardless of the actual accuracy of the time stamp in it's relationship with
      the actual time zone its recorded in.
      Name                               Date                   VP*                  Sire          Lo0036    Date modified

             2016404-13 111-17-00-1774   3/62016 *27 AM         AS, Videe Re (VW       67,173      0113:03   wan 427 AM
      it0.
         -2016-0341116-17-00016          3/6/Z016 1637AN        AM Video Nhe Mg       306,377 re   maw       5.112cn0 4-57AM
       A o- ine-o4-23 104947-0R          3.2/2016 2i37 PM       Aff Video Re (VLC)    17S,42701    003423    3/7./7016 zai PM



      As to question three, metadata indicates that the first two files were modified and/or
      downloaded on 5/6/2016. The third file listed was modified and/or downloaded on
      5/2/2016.


      Complete name: 330 Aux Lot133010 - 2016-04-25 16-17-00-074.asf
      Format: Windows Media
      File size: 65.6 MiB
      Duration: 13mn Os
      Overall bit rate mode: Variable
      Overall bit rate: 705 Kbps
      Maximum Overall bit rate: 1 383 Kbps
      Encoded date: UTC 2016-05-06 13:25:36.251


      Complete name: 33010 - 2016-04-25 16-17-00-118.asf
      Format: Windows Media
      File size: 299 MiB
      Duration: 42mn 59s
      Overall bit rate mode: Variable
      Overall bit rate: 973 Kbps
      Maximum Overall bit rate: 1 961 Kbps
      Encoded date: UTC 2016-05-06 13:31:03.598




                                                            3
Case 3:18-cv-00079-JPB Document 269-4 Filed 02/14/20 Page 5 of 9 PageID #: 3425




      Complete name: 33010 - 2016-04-25 16-29-27-088.asf
      Format: Windows Media
      File size: 171 MiB
      Duration: 34inn 23s
      Overall bit rate mode: Variable
      Overall bit rate: 696 Kbps
      Maximum Overall bit rate: 1 389 Kbps
      Encoded date: UTC 2016-05-02 18:33:27.962

      These findings and opinions are to a reasonable degree of scientific certainty in the field
      of forensic video analysis. I reserve the right to change my opinion based on any new
      evidence or submission.


      Submitted respectfully,




      Conor McCourt
      McCourt Video Analysis and Investigations, Inc.
      245 West 55st #1102
      New York NY 10019




                                                   4
Case 3:18-cv-00079-JPB Document 269-4 Filed 02/14/20 Page 6 of 9 PageID #: 3426




       Conor McCourt
       127 West 83 street #5 NY NY 10024 • (914)-393-9189 mccourtvideo0aol.com



                                               Summary

       Forensic video professional with over 25 years of experience in the fields of video
       production, law enforcement; and video analysis, expertly trained to deliver the latest
       techniques and consultative services in forensic video technology.

       McCourt Video Analysis and Investigations, Inc., 2002-present
       President, Court Certified Forensic Video Technician, NYS Licensed Private Investigator
          Offer expert forensic video analysis and consulting services, while employing the
          latest techniques and technology, to render, clarify and explain images captured by
          digital and analog CCTV.

          Skilled at assisting clients to swift, cost-effective resolution of incidents captured on
          surveillance systems by applying specially developed clarification process.

          Professionally trained instructor and lecturer:
                • LEVA (Law Enforcement Video Association Intl.)
                        • LEVA Member
                        • Instructor, Digital Video Recovery, Chicago, IL-Oct 2003
                        • Instruction Team, Forensic Video Analysis & the Law, for national
                            law enforcement community-FBI Academy, Quantico &
                            Indianapolis University 2003-2009

                 • Guest instructor at the New York State Police Forensic Investigative
                   Center-Albany, October 2004

       New York City Police Department, New York, NY 1992-2009
         • Awarded Police Commissioner's Award for Police Academy's highest academic
            achievement, 1992
         • Worked in various police precincts, units, and capacities in first 10 years

          Sergeant, Counterterrorism, Lower Manhattan Security Initiative, 2008-2009
             • Supervised Detectives gathering video and related data at NYPD Command Center
          Sergeant, Technical Unit, 2001-2005

          • Developed specialized sub-group dedicated to forensic video services
          • Supervised and performed video recovery and clarification work for NYC
          • Process and supervise thousands of criminal cases invoMng video evidence
          • Assisted and supervised detectives in solving numerous high-profile NYC cases
Case 3:18-cv-00079-JPB Document 269-4 Filed 02/14/20 Page 7 of 9 PageID #: 3427




       Consulting, TV, and media highlights:

                •   HBO Documentary, 'Who killed Garrett Phillips?" Video Expert, 2019
                •   Sirius XM, Interview on John Fugelsang's 'Tell Me Everything" 2018
                •   Science Channel, On Air Expert "Strange Evidence" 2016 — Present
                •   Inside Edition, On Air Security and Video Expert 2012 — Present
                •   13 Ways of Looking —Crime novel by C. McCann, Expert Consultant 2015
                •   Feature Documentary, 'Missing People" 1978 Cold Case Murder, 2015
                •   BBC TV, On Air Security Expert at Ground Zero 2013
                •   Hidden Identities Educational Alliance Panel, NYC March 2011
                •   Good Morning America, Showtime, MTV, CBS, FOX Kenny Live TV show,
                    NY1, RTE N, NY Times, NY Daily News, IVY Post, Irish Times, Irish Echo,
                    WBAI, and mote, 1996 - Present



            Romeo & Juliet Productions, Inc., New York, NY, 1995-2002
            President /Director/ Producer
            • Developed independent film-production company
            • Major Productions included:

                     The NcCourts of Limerick 1997 HBO/Cinemax and Worldwide
                     The 14cCoutts ofNew York 1998 HBO/Cinemax and Worldwide
                    Documentaries chronicling the lives of four Irish brothers and their
                    family.

                    Four Cops, 1999
                    Documentary chronicling 4 individual Police Officers while on duty in 4
                    diverse locations: Indonesia, Philadelphia, Brazil and Ireland

      OTHER FILM AND VIDEO EXPERIENCE:

      ENG News Service, New York, NY 1989-1992
           Full time news cameraman covering breaking news in the five boroughs
           supplying video for all New York City news stations

      Film and Television Production, 1987-1991
            Worked on over forty major film and television shows including work as
            Associate Producer on America's Most Wanted
Case 3:18-cv-00079-JPB Document 269-4 Filed 02/14/20 Page 8 of 9 PageID #: 3428




       EDUCATION:

       John Jay College of the City University of New York, New York, NY 1995-1996
       Undergraduate studies in Criminal Justice

       New York University, Tisch School of the Arts, New York, NY 1983-1987
       Undergraduate studies in Film &Television.

      TRAINING:

       MA: Law Enforcement Video Association

      Forensic Video Analysis and the Law- 2002
      Photographic and Image Comparison - 2009
      Processing Digital Multimedia Evidence- 2010
      Advanced Video Forensics and the Law- 2010
      FFMPEG - 2016

       Counterterrorism:

      Building Design for Homeland Security 2008
      Command Center Digital Video IBM/NYPD 2008
      Video Analytics 2009
      Maritime Security 2009 MPACT
      Maritime Infrastructure Protection NYPD 2009

       Other

      INPUT ACE Forensic Video Software -2016/2017/2018/2019
Case 3:18-cv-00079-JPB Document 269-4 Filed 02/14/20 Page 9 of 9 PageID #: 3429




      CONOR Mc COURT
      127 West 83 Street #5 New York NY 10024. (914)-393-9189 mccourtvideoaaol.com


         • Qualified as court Expert Witness in Forensic Video Analysis, cases
           include:

               O   People of State NY v. Jose Ortiz (Indictment # 3891-01)
               O   People of State NY v. Carlos Lazardi(Indictment # 2891-02)
               O   People of State NY v. Wayne Braga (Indictment # 599-03)
               O   People of State NY v. Darren Felix (Indictment # 3449/03)
               O   Westchester County v. John Doe, Grand Jury (File # 2004EC-0031)
               O   People of State NY v. Jerrnaine Parker (Indictment # 00255-04)
               O   People of State NY v. Anthony Neville (Indictment # 3193/04)
               O   People of State NY v. Roger Woods (Indictment# 5906/04)
               O   People of State NY v. Jose Cruz (Indictment # 1561-04)
               O   People of State NY v. Charles Bryant (Indictment # 606/04)
               O   People of State NY v. Jessie Emmanuel (Indictment # 784/04
               O   People of State NY v. Wm Bronson (Indictment #1100-05)
               O   People of State NY v. Sheriand (2005)
               O   People of State NY v. Capehart (Indictment # 1604-05)
               O   People of State NY v. Richard Lawlor (2005NY065788)
               O   People of State NY v. Nerve Jannot (167N2005) Fall 2010 (Murder)
               O   Carmen DeMalleo v. One Columbus Place Partners LLC (Civil)
                   Index 18498/2010 (Judge King) 2014 Kings Supreme (Hearing)
                   December 2013
               O   Soliman Al-Nobani v. Nev Yellow Cab Corp/Yellow Checker Star
                   Video Deposition Las Vegas 2.24.2016
               O   Shenouda v Shenouda Family Court Bergen County NJ March, 2016
               O   People State of NY v. Caleca Queens Supreme Criminal Court, 2018
                   Judge LoPresto (Att Murder)
               O   State of Florida v Mario Figueroa Circuit Court of the 11th Judicial
                   Circuit Judge Michael Barket, 1/23/2019 Case M18-12868 (Assault)
               O   State of New Hampshire v Heredia Docket #216-18-CR-872
                   Superior Court Manchester 2/7/2019 (Att Murder)
               O   State of New Hampshire v Heredia Docket #216-18-CR-873
                   Superior Court Manchester 10/29/2019 Assault
